UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4005



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICK RAYMOND PEER,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-03-27)


Submitted:   June 23, 2004                  Decided:   July 7, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard H. Warder, Greenville, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Regan A. Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Patrick       Raymond    Peer     pleaded    guilty      to    unlawful

possession of a firearm as a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2) (2000).                  Peer was sentenced to

twenty-seven months incarceration, two years of supervised release,

and a $100 special assessment.          Peer timely appealed.

            On appeal, Peer asserts the district court erred at

sentencing in denying his motion for downward departure under U.S.

Sentencing Guidelines Manual § 5K2.16 (2003).                 This Court lacks

jurisdiction to review the district court’s decision not to depart

downward unless the district court mistakenly believed that it

lacked authority to depart downward. United States v. Bayerle, 898

F.2d 28, 31 (4th Cir. 1990).            The record indicates the district

court    believed    it    possessed    authority       to   grant    a   downward

departure, but it chose not to do so.

            Accordingly, we dismiss Peer’s appeal.             We dispense with

oral    argument    because    the    facts    and   legal     contentions     are

adequately presented in the materials before the court and argument

would not aid in the decisional process.



                                                                          DISMISSED




                                       - 2 -